DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 63/165,917 filed on 03/25/2021
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0325/2022 and 10/24/2022 has been considered by the examiner. 
Claim Objections
Claims 12 objected to because of the following informalities:  
Regarding claim 12, there appears to be a typographical error for the term “thee” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 8-9, 15-16 and 19, the claim recites term “eye level” which renders the claim indefinite, as the term is a relative term; eye level for different subjects are different as different subjects are of different height, furthermore, eye level for the same subject are different depending on the position of the subject i.e. standing, sitting or lying down. Thus, “a plane at eye level” renders the claim indefinite
Regarding claims 1-2, 5, 8-9, 12 and 14-19, the claim recites term “about” and/or “around” which renders each claim indefinite, as those terms are a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 2-5, the claims are rendered indefinite based upon dependency of indefinite claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/068665A1 hereinafter “Van” 
Regarding claim 1, Van discloses a light system used in an ambient environment, comprising: 
an emitting device (Page.7 L6-16: first/second lighting device) configured to provide a light (Page.7 L9-10: providing task lighting, providing circadian lighting)impinging on a subject (Page. 7 L11: the user of the workstation) in the ambient environment (Page.7 L6: a workstation); and 
a controller (Page.9 L23-24: a controller) electrically coupled to the emitting device and configured to control the emitting device (Page.9 L23-24: connected to control the light source); wherein 
a line extending from the emitting device to the subject and a plane at eye level (Page.7L17-19: the second lighting device here emits light at an angle around the horizontal plane at a height corresponding to the eye of a person occupying the workstation) of the subject in the ambient environment forms an angle (as shown in Fig.1 for example) 
Van does not explicitly disclose: 
the light provided by the emitting device has at least 30% green light
the angle is about 45 degrees
the light has a horizontal illuminance of about 2200 lux to about 2800 lux
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 2, Van discloses the light system of claim 1, 
Van does not explicitly disclose: 
the light has a vertical illuminance of about 3600 lux to about 4800 lux. 
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page. 6 L22-28: The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 3, Van discloses the light system of claim 1, wherein 
the horizontal illuminance of the light is measured on the plane at eye-level of the subject.  (Page.7L17-19: the second lighting device here emits light at an angle around the horizontal plane at a height corresponding to the eye of a person occupying the workstation)
Regarding claim 4, Van discloses the light system of claim 1, wherein 
a color temperature of the light provided by the emitting device is at least 4,000K.  (Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K.)
Regarding claim 5, Van discloses the light system of claim 1
Van does not explicitly disclose: 
the green light has a blue-green light spectral component with a wavelength from around 450 nm-580 nm.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page. 6 L22-28: The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 6, Van discloses a light system in an ambient environment, comprising: 
an emitting device (Page.7 L6-16: first/second lighting device) device configured to provide a light (Page.7 L9-10: providing task lighting, providing circadian lighting) into the ambient environment (Page.7 L6: a workstation), and 
a controller (Page.9 L23-24: a controller) electrically connected to the emitting device, wherein the controller comprises: 
a control module configured to control the emitting device (Page.9 L23-24: connected to control the light source); 
a sensing module (page. 9 L19-26: a light sensor) configured to detect an illuminance value of the light provided by the emitting device (page.9 L19-26: measuring the light emitted by the light device); and 
a control interface in communication with the control module. (Page.9 L19-26: includes a database and central controller connected to controller) 
Van does not explicitly disclose: 
the light has at least 30% green light;
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 7, Van discloses the light system of claim 6, wherein 
the controller module in communication with the sensing module and control the emitting device based on the illuminance value detected by the sensor. (Page. 10 L17-23: a light measuring sensor; the missing amount of circadian lighting can then be added to the existing measured avaible circadian lighting)
Regarding claim 8, Van discloses the light system of claim 6, wherein 
the illuminance value detected by the sensing module comprises a vertical illuminance value measured from an amount of the light on a horizontal plane at eye level of a subject in the ambient environment (Page.10 L24-25: the EML levels falling into the eye of the person sitting in front of the desk divider can be measured)
Van does not explicitly disclose: 
 wherein the controller is configured to control the emitting device so that the vertical illuminance is about 3600 lux to about 4800 lux.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 9, Van discloses the light system of claim 6, wherein 
the illuminance value detected by the sensing module comprises a horizontal illuminance value measured from an amount of the light on a vertical plane at eye level of a subject in the ambient environment (Page.10 L24-25: the EML levels falling into the eye of the person sitting in front of the desk divider can be measured)
Van does not explicitly disclose: 
the controller is configured to control the emitting device so that the horizontal illuminance is about 2200 lux to about 2800 lux.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 10, Van discloses the light system of claim 6, wherein 
the emitting device comprises at least two block lamps, and wherein the block lamps are configured to be tiled with each other.  (Page.7 L6-16: first/second lighting device)
Regarding claim 11, Van discloses the light system of claim 6, wherein the emitting device comprises a diffusing fitting. (Page.8 L19-20: covered with diffuse white material)
Regarding claim 12, Van discloses the light system of claim 6, wherein 
a line extending from the emitting device to a subject in the ambient environment and a plane at eye-level (Page.7L17-19: the second lighting device here emits light at an angle around the horizontal plane at a height corresponding to the eye of a person occupying the workstation) of thee subject forms
Van does not explicitly disclose: 
 an angle of about 45 degrees.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 13, Van discloses the light system of claim 12, further comprising an 
adjusting mechanism electrically connected to the emitting device and configured to move the emitting device. (Page.10 L4-11: the automatic the light emitting device can then be raised to fit the eye height of the observer or user)
Regarding claim 14, Van discloses a method for providing ambient lighting for improving sleeping quality, circadian rhythms, cognitive function, neurological disorder, depression, emotional status, heart rate variability, sympathetic activity and/or parasympathetic activity in a subject, comprising: 
providing a light (Page.7 L9-10: providing task lighting, providing circadian lighting) into an ambient environment (Page.7 L6: a workstation); and exposing the subject (Page. 7 L11: the user of the workstation) to the light.  
Van does not explicitly disclose: 
a ratio of a blue-green light with a wavelength from about 450 nm to about 580 nm is increased to at least 30%
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 15, Van discloses the method of claim 14, further comprising: 
Van does not explicitly disclose: 
adjusting the light so that a horizontal illuminance value of the light measured from an amount of the light on a vertical plane at eye level of the subject is around 2200 lux to around 2800 lux.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 16, Van discloses the method of claim 14, further comprising: 
adjusting an optical axis of the light so that the optical axis of the light and a plane at eye-level of a subject forms an angle (Page.7L17-19: the second lighting device here emits light at an angle around the horizontal plane at a height corresponding to the eye of a person occupying the workstation 
Van does not explicitly disclose: 
the angle is about 45 degrees
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 17, Van discloses the method of claim 14, wherein 
Van does not explicitly disclose: 
a ratio of a blue light spectral component with a wavelength from around 415 nm-460 nm is decreased.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 18, Van discloses the method of claim 17, 
Van does not explicitly disclose: 
a ratio of a blue light spectral component with a wavelength from around 465 nm-490 nm is maintained.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 19, Van discloses the method of claim 14, further comprising: 
Van does not explicitly disclose: 
adjusting the light so that a vertical illuminance value of the light measured from an amount of the light on a horizontal plane at eye level of the subject is around 3600 lux to around 4800 lux.  
Van recognizes the CCT, intensity and angle of the lights are all user adjustable, and based on user preference and/or desired EML effect. 
Page.4 L5-15: the device can emit light of color temperature ranging from 3000K to 6500K that comprises both black body radiator and Planckian radiator.
Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K. The does of the EML is based on the duration of illumination, the intensity level of the illumination level and the color temperature or CCT. 
Page. 8 L14-25: enable individual control; reflected circadian light beam has beam axis at an angle. 
Page.2 L16-24: circadian lighting along a beam axis extending at an angle with a normal to the office screen for illumination an expected position of a face (the eyes) of a user. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the lighting device disclosed by Van to satisfied the claimed requirement 
One of ordinary skill in the art would’ve been motivated because the art recognizes these parameters are adjustable and based on user preference and/or desired effect. 
Regarding claim 20, Van discloses the method of claim 14, wherein 
the light has a color temperature at least 4,000 K. (Page. 6 L22-28: the Tc of the light can vary between for example 3000K and 6500K.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        November 15, 2022